DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of the fundamental economic principle of optimizing resources without significantly more. 
Claim 1 recites:
 A learning-based resource allocation method, comprising: 
obtaining a plurality of setting contents of a plurality of resources applicable to a plurality of batch number products from an available resource database; 
obtaining a plurality of resource allocation solutions, wherein each of the resource allocation solutions is a combination of the batch number products and the setting contents and is classified in an excellent group or an inferior group; 
changing the setting contents corresponding to a first part of the resource allocation solutions belonging to the inferior group using a first algorithm, and changing the setting contents corresponding to a second part of the resource allocation solutions belonging to the inferior group using a second algorithm different from the first algorithm; and 
obtaining an optimal resource allocation solution according to the resource allocation solutions which are updated.
The claims are entirely directed to collecting and analyzing known business information to optimize a business process. There is no technical solution to any technical problem, nor is there an improvement to computing or any other technical field. 
This judicial exception is not integrated into a practical application because there are no additional elements claimed, and the claim limitations taken individually and as a whole, merely recite the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements recited.
Dependent claims 2 – 9 merely provide additional limitations directed to the abstract idea, but no further additional elements are recited.
Claim 10 includes the method recitations of claim 1, along with entirely generic recitations of “data acquisition device”, “knowledge learning device”, and “output device”. At best these elements are merely instructions to implement the abstract idea using a generic computing device.
Dependent claims 11 – 18 merely provide additional limitations directed to the abstract idea, but no further additional elements are recited.
Claim 19 recites a user interface which is merely configured to generically receive input and display output at a high level of generality such that the elements are merely insignificant extra solution activities. The user interface claimed may be a paper and colored pencil configured by the user based on the performance of unclaimed optimization processes. The examiner notes that the claim does not perform any optimization or processes at all, but merely receives and outputs information.
Claim 20 merely provides additional limitations directed to the abstract idea, but no further additional elements are recited.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 5 – 12, and 14 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roediger (US 2004/0098358).

Regarding claim 1, Roediger teaches (FIG. 10B-2):
A learning-based resource allocation method, comprising: 
obtaining a plurality of setting contents of a plurality of resources applicable to a plurality of batch number products from an available resource database (detected KPI and associated parameters); 
obtaining a plurality of resource allocation solutions, wherein each of the resource allocation solutions is a combination of the batch number products and the setting contents and is classified in an excellent group or an inferior group (KPI limits spawn different workflows); 
changing the setting contents corresponding to a first part of the resource allocation solutions belonging to the inferior group using a first algorithm, and changing the setting contents corresponding to a second part of the resource allocation solutions belonging to the inferior group using a second algorithm different from the first algorithm (differing decision trees for maintaining/reinforcing rules based on KPI rules and measured performance); and 
obtaining an optimal resource allocation solution according to the resource allocation solutions which are updated (KPIs evolved automatically over time).
Regarding claim 2, Roediger teaches:
The learning-based resource allocation method according to claim 1, wherein all of the resource allocation solutions belonging to the inferior group are changed (FIG. 10B-2).
Regarding claim 3, Roediger teaches:
The learning-based resource allocation method according to claim 2, wherein the setting contents corresponding to the resource allocation solutions belonging to the inferior group are changed with reference to one of the resource allocation solutions belonging to the excellent group (relative success observations).
Regarding claim 5, Roediger teaches:
The learning-based resource allocation method according to claim 2, wherein the first algorithm, being a re-enforce learning algorithm (RL algorithm), changes the setting contents according to a best improvement in an improvement knowledge database (Fuzzy Logic algorithms [0124], [0151]).
Regarding claim 6, Roediger teaches (FIG. 10B-2):
The learning-based resource allocation method according to claim 5, further comprising: updating the improvement knowledge database (Modify rules).
Regarding claim 7, Roediger teaches:
The learning-based resource allocation method according to claim 1, wherein the second algorithm, being an evolutionary algorithm (EA), changes the setting contents in a predetermined order (Evolutionary and Genetic Algorithms [0207], table 7).
Regarding claim 8, Roediger teaches:
The learning-based resource allocation method according to claim 1, wherein a ratio of the first part to the second part is gradually adjusted (FIG. 10B-2 observe and adjust KPIs automatically).
Regarding claim 9, Roediger teaches:
The learning-based resource allocation method according to claim 8, wherein the first part and the second part are adjusted according to a first number of positive improvement using the first algorithm and a second number of positive improvement using the second algorithm respectively (FIG. 10B-2).

Regarding claims 10 – 12, and 14 – 18, Roediger teaches the limitations of the system claims as rejected with respect to the corresponding subject matter of the method claims above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roediger (US 2004/0098358) in view of Baughman et al. (US 2021/0383204).

Regarding claim 19, Roediger teaches (interface [0030] – [0036], differing decision trees for maintaining/reinforcing rules based on KPI rules and measured performance, and self-organizing and updating correlation mapping as KPIs evolve including for reinforcement analysis ([0205] – [0206]):
A user interface, comprising: 
a parameter setting window configured to select an available resource database, which records a plurality of setting contents of a plurality of resources applicable to a plurality of batch number products; 
a resource allocation result window configured to output an optimal resource allocation solution according to a plurality of resource allocation solutions, each of which is a combination of the batch number products and the setting contents; and 
Roediger teaches self-organizing and updating correlation mapping as KPIs evolve including for reinforcement analysis ([0205] – [0206]), but fails to expressly disclose displaying as a “heat map”:
a resource allocation suggestion window configured to output a heat map, which records number of times of positive improvements of the resources when the resource allocation solutions are changed.
However, Baughman teaches reinforcing and evolutionary algorithms with options for visually representing best outcomes using heat map interpretations ([0034] - [0037]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the heat map visualizations of Baughman to the mapping output of Roediger for the predictable benefit of providing a known visualization technique to the analyzed data.
Regarding claim 20, Baughman teaches:
The user interface according to claim 19, wherein the heat map represents a plurality of frequency intervals using different colors ([0034] – [0037]).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Roediger (US 2004/0098358) as applied to claims 1 and 10 above, and further in view of Baughman et al. (US 2021/0383204).

Regarding claims 4 and 13, Roediger teaches self-organizing and updating correlation mapping as KPIs evolve including for reinforcement analysis ([0205] – [0206]), but fails to expressly disclose displaying as a “heat map”:
The learning-based resource allocation method according to claim 3, further comprising: collecting, after the setting contents corresponding to the resource allocation solutions are changed, number of times of positive improvements of the resources to obtain a heat map.
However, Baughman teaches reinforcing and evolutionary algorithms with options for visually representing best outcomes using heat map interpretations ([0034] - [0037]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the heat map visualizations of Baughman to the mapping output of Roediger for the predictable benefit of providing a known visualization technique to the analyzed data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543. The examiner can normally be reached M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624